mower Report Datc: Mareh l3, 2019
[6.“1('))
United States District Court u.s.F'LED'" THE
EASTERN oi§i§igicdrcvovg§iimero~
for the itiiiR 'i 3 2ng
. . . . SEAN F- M=AVOK cress
_______`___~_-_
Eastern Dlstrlet oi Washington SPOKANE. WASH|NGT(§)§Pm-Y
Petition for Warrant or Summons for Offender Under Supervision
Namc of Offender: Dartanyan J. Turner Case Nurnber: 0980 2:08CR00150-WFN~1
Address of Offender: Spokane, Washington 99208

Name of Sentencing Judicial Offieer; The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge

Date ol`Original Sentence: Septernbcr l'/', 2009

Original Offense:

Original Sentcnce'.

Felon in Possession ofa Firearln and Ammunition, 18 U.S.C. § 922(g)( l)

Prison - 120 months; Type of Supervision: Supervised Releasc
TSR - 36 months

 

Asst. U.S. Attorney: Tirnothy J. Olnns Date Supervision Commenced: July 18, 2017
Defensc Attorney: Lorinda Youngcourt Date Supervision Expires: July 17, 2020
PETITIONING THE COURT

To issue a warrant and to incorporate the violation(s) contained in this petition in future proceedings with thc
violation(s) previously reported to the Court on 1 1/30/2018 and 03/01/2019.

Tlic probation officer believes that the offender has violated the following eondition(s) of supervision:

Violation Number

7

Nature of Noncomplianec

Mandatorv Condition # 4: The defendant shall refrain from any unlawful use of a
controlled substance The defendant shall submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as directed by the
probation officer.

 

Supporting Evidence: On March 8, 2019, Dartanyan 'l`urner submitted a urine specimen at
the U.S. Probation Officc Which yielded initial positive findings for cocaine Mr. Turner
denied use of cocaine at that time Mr. Turner’s specimen was forwarded to Alere
Laboratory for testing Dartanyan Turner’s urine specimen submitted on March 8, 2019, was
confirmed positive for cocaine on March 13, 2019.

On July 19, 2017, Dartanyan Tul'ner was provided the judgment and Sentenee for case
numbers 2:08CR00150-WFN-l and 2108CR00173-WFN-7. Additionally, he signed said
judgments indicating that he fully understood the conditions of his term of supervisionl
Specifically, that he refrain from any unlawful use ofa controlled substance

ProblZC

Re: Turner, Dartanyan J.

March 13, 2019

Page 2

10

Standard Condition # 31 The defendant shall answer truthfully all inquiries by the
probation officer and follow the instructions of the probation officer.

Supgorting Evidence: On March 8, 2019, Dartanyan Tumer was directed by the
undersigned officer to report to the U.S. Probation Offiee on March 12, 2019, by 4 PM.
Dartanyan Tumer failed to report to the U.S. Probation Oftice as directed.

On July 19, 2017, Dartanyan Tumer was provided the judgment and sentence for case
numbers 2:08CR00150-WFN-l and 2108CR00173-WFN-7. Additionally, he signed said
judgments indicating that he fully understood the conditions of his term of supervision
Specifically, that he answer truthfully all inquiries by the probation officer and follow the
instructions of the probation officer.

Standard Condition # 9: The defendant shall not associate with any persons engaged in
criminal activity, and shall not associate with any person convicted of a felony, unless
granted permission to do so by the probation officer.

Sugporting Evidence: On March 8, 2019, Dartanyan Tumer was the passenger in a vehicle
that was stopped by Spokane police. Driving the vehicle was a wanted federal fugitive,
Richard Shain Mr. Shain is a convicted felon, who was wanted by the District of Idaho. Mr.
Shain is also listed as an associate of the Rollin 20‘s Crips street gang.

On July 19, 2017, Dartanyan Tumer was provided the judgment and sentence for case
numbers 2:08CR00150-WFN-l and 2:08CR00173-WFN-7. Additionally, he signed said
judgments indicating that he fully understood the conditions of his term of supervision
Specifically, that he not associate with any persons engaged in criminal activity, and shall
not associate with any person convicted of a felony.

Standard Condition # ll: The defendant shall notify the probation officer within seventy-
two hours of being arrested or questioned by a law enforcement officer.

Supgorting Evidence: Dartanyan Tumer was contacted and questioned by Spokane police
on March 8, 2019, at approximately 11120 PM. To date, Mr. Tumer has failed to report said
law enforcement contact to the probation office

On July 19, 2017, Dartanyan Tumer was provided the judgment and sentence for case
numbers 2:08CR00150-WFN-l and 2:08CR00173-WFN-7. Additionally, he signed said
judgments indicating that he fully understood the conditions of his tenn of supervision
Specifically, that he notify the probation officer within seventy-two hours of being arrested
or questioned by a law enforcement officer.

ProblZC

Re: Turner, Dartanyan J.
March 13, 2019

Page 3

The U.S. Probation Oftice respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a warrant.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on: 03/13/20]9

 

s/Richard Law

 

Richard Law
U.S. Probation Ofticer

 

 

THE COURT ORDERS

[ ] No Action
The Issuance of a Warrant

i?<]l\ The Issuance of a Summons

[><}\ The incorporation of the violation(s) contained in this
petition with the other violations pending before the

Court.

[ ] Defendant to appear before the Judge assigned to the
case

M] Defendant to appear before the Magistrate Judge

[ ] Other

AM/Z;~

Signature of Judicial Offlcer

a/)? //(a

Date

